Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 1 of 9

UNITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

KELLY and KEVIN YEARS, h/w
1496 Lowrey Road
Caledonia, NY 14423

Plaintiffs
DOCKET NO.:

CHAMBERS FAMILY CAMPGROUND, LLC,
d/b/a/ POTTER COUNTY FAMILY
CAMPGROUND

3075 E. 2™ Street

Coudersport, PA 16915-53

Defendant

 

 

CIVIL ACTION COMPLAINT

1. Plaintiff, Kelly Years, (hereinafter referred to as “Ms. Years”) is an adult individual and
citizen of the State of New York, residing at 1496 Lowrey Road, Caledonia, New York
14423.

2. Plaintiff, Kevin Years, (hereinafter referred to as “Mr. Years”) is an adult individual and
citizen of the State of New York, residing at 1496 Lowrey Road, Caledonia, New York
14423.

3. All references to “Plaintiffs” in the plural refer to Mr. and Ms. Years.

4. Atall times material hereto, Mr. and Ms. Years were husband and wife.

5. Defendant, Chambers Family Campground, LLC, d/b/a Potter County Family
Campground, Inc., (hereinafter referred to as “Defendant”) is, upon information and

belief, a corporation or other entity existing under and by virtue of the laws of the
8.

2.

Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 2 of 9

Commonwealth of Pennsylvania, with a principal place of business at 3075 E. 2™ Street,
Coudersport, Pennsylvania 16915.

ALLEGATIONS OF JURISDICTION AND VENUE
Jurisdiction in this matter is based upon diversity of citizenship in accordance with 28
U.S.C. Section 1332.
The Plaintiffs are seeking damages in excess of $75,000.00 exclusive of interest, costs,
and attorneys’ fees.
The Plaintiffs are citizens of the State of New York.

The Plaintiffs reside in New York.

10. The Defendant is a citizen of the Commonwealth of Pennsylvania.

11.

12

13.

14.

15.

The accident at issue in this lawsuit occurred in Potter County, Commonwealth of

Pennsylvania.

. The United States District Court for the Middle District of Pennsylvania encompasses

and serves the residents of Potter County of the Commonwealth of Pennsylvania.
Venue is proper in the United States District Court for the Middle District of
Pennsylvania under 28 U.S.C. Section 1391(a).

OPERATIVE FACTS
On August 25, 2018, Ms. Years was present on the premises, known as the “Potter
County Family Campground” (hereinafter “Campground”), located at 3075 E. 2" Street,
Coudersport, Pennsylvania.
On August 25, 2018 the Campground was owned, operated, maintained, inspected, and/or

controlled by Defendant.
16.

17.

18.

19.

20.

21.

22.

Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 3 of 9

The cabins located on, in, or about the Campground are within the responsibilities for
inspection and maintenance of Defendant.

At all times relevant hereto, Defendant acted or failed to act through its agents, owners,
managers, servants, workmen and/or employees, the identities of same being within the
possession of Defendant.

At all times relevant hereto, Defendant, owned, maintained, possessed, controlled,
repaired and otherwise had responsibility to maintain, inspect, control and repair the area
in and about where this incident occurred, including, but not limited to the cabins situated
on the Campground.

At all times relevant hereto, Defendant, had a statutory and common law duty and/or
contractual obligation to maintain the Campground, including cabins situated on the
Campground, as well as its buildings, grounds, developments, common areas, parking lots,
walkways, doors, threshold, and entryways in a manner so as to allow reasonable ingress
and egress, to provide safe grounds to traverse, and to keep the Campground and cabins
reasonably safe and accessible and free from hazards and/or dangerous conditions.

At all times material hereto, Defendant had a duty to protect invitees, licensees and/or
the general public, thereby including Ms. Years, from foreseeable harm.

At all times material hereto, Plaintiff Ms. Years was a business invitee at the
Campground.

On or about August 25, 2018, Ms. Years was lawfully on the premises maintained,
controlled, repaired, inspected and/or owned by Defendant, when she was caused to trip
and fall on a decrepit, defective, and/or dilapidated threshold of a cabin, causing her to

fall and sustain serious and permanent injuries.
23.

24.

ae

26.

27.

28.

29.

Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 4 of 9

As a result of the Defendant’s negligence Ms. Years fell onto her right shoulder,
sustaining a displaced and comminuted fracture, as well as tears to the ligaments in her
shoulder, and other injuries to her person.

Plaintiff has undergone numerous tests, treatments, has had an injection, and is currently
scheduled for surgery, in an attempt to cure the injuries caused by Defendant’s
negligence.

Plaintiff's injuries and damages were caused solely by the negligence of the Defendant.
Defendant knew, or should have known, of the dangerous and defective

condition of the premises discussed above and allowed the dangerous and defective
condition to exist, without warnings, for an unreasonably long time.

Defendants was, or in the exercise of reasonable care should have been, reasonably aware of
the dangerous condition of the Campground, consisting of dangerous and defective real
property and/or dangerous and defective of the cabins located at the Campground and that
measures should have been taken to the Campground safe for customers, employees,
invitees, licensees, social guests, and/or the general public, thereby including Ms. Years, all
of whom had no reasonably safer alternative route.

By common law and statutory law, the Defendant was required to periodically ascertain the
condition of the Campground and cabins’ conditions; to maintain the Campground in a
condition reasonably safe to walk upon, and to make any necessary repairs or conduct any |
necessary maintenance to that end.

By common law and statutory law, the Defendant had a duty to warn the Plaintiff, Ms.
Years, and others similarly situated of the dangerous and defective condition of the

Campground and the potential for injury.
Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 5 of 9

30. At the aforesaid time and place, Defendant knew or should have known that the existing

dangerous and defective conditions of the Campground and cabins existed and that the

Plaintiff, Ms. Years, and other invitees, licensees, social guests and the general public would

be unable to recognize the dangers or would otherwise be unable to protect themselves

against said dangers.

COUNT I - NEGLIGENCE

KELLY YEARS v. CHAMBERS FAMILY CAMPGROUND, LLC, d/b/a/ POTTER

COUNTY FAMILY CAMPGROUND

31. Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

32. The negligence, carelessness and recklessness of Defendant, Potter County Family

Campground, Inc., included the following:

a.

Maintaining a dangerous, defective condition of the Campground and cabin at
issue;

Failing to put out signs or warnings of the dangerous condition in the public
Campground and cabin at issue;

Failing to properly inspect the Campground and cabin at issue for dangerous
conditions;

Failing to properly inspect the Campground and cabin at issue for dangerous
conditions and defects;

Failing to fix or remedy the dangerous conditions;

Failing to warn the public of the dangerous conditions;

Failing to have sufficient manpower to conduct the proper and necessary
inspections;

Failing to have or create proper guidelines concerning the inspection of
Campground and cabin at issue;
Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 6 of 9

i. Failing to follow existing guidelines concerning the inspection of Campground
and cabin at issue;

j. Failing to have or create appropriate guidelines concerning public Campground
and cabin safety;

k. Failing to follow existing guidelines concerning Campground and cabin safety;

|. Failing to have or create appropriate guidelines concerning the Campground and
cabin;

m. Failing to follow existing guidelines concerning the safety of the Campground
and cabin;

n. Failing to maintain a safe Campground and cabin;

0. Failing to address complaints regarding the Campground and cabin, including but
not limited to complaints regarding the condition of the Campground and cabin
under its control;

p. Failing to follow industry standards regarding proper maintenance of
Campground and cabins;

q. Failing to follow industry standards regarding the proper maintenance of
Campground and cabins;

r. Failing to make the Campground and cabin safe for its intended use;
S. Failure to erect warnings and/or barricades at the defect; .

t. Violation of applicable rules, codes, standards and/or laws;

u. Permitting the dangerous condition to exist;

v. Permitting defects of the property to exist;
Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 7 of 9

w. Failing to adequately maintain its property;

x. Failing to fix defects of the property;

y. Failing to prevent the accident or injury to Plaintiff, Mark Blum;
z. Maintaining the Campground and cabin in a defective manner;

aa. Failing to comply with all applicable local, state and federal rules, regulations
and/or statutes regarding Campground and cabin maintenance and construction;

bb. Failing to comply with all applicable professional codes, guidelines, regulations
and rules regarding Campground and cabin maintenance and construction;

cc. Failing to comply with all internal guidelines, policies, rules and/or protocols;
dd. Creating a trap;

ee. Failure to act reasonably under the circumstances; and

ff. Failing to identify and/or appreciate the defective condition of the property.

33. As a direct and proximate result of the negligence, carelessness and/or recklessness
of Defendant, Plaintiff, Ms. Years, suffered severe injuries that include, but are not
limited to, a displaced and comminuted fracture, as well as tears to the ligaments in her
shoulder, and other injuries to her person, as outlined above, as well as pain, suffering,
emotional distress, to her great detriment and loss.

34. As a direct and proximate result of the negligence, carelessness and/or recklessness
of Defendants, Plaintiff, Kelly Years, suffered embarrassment, humiliation, was caused to
undergo prolonged and painful medical treatment, including an injection and impending
surgery, said medical treatment continuing into the future, to her great detriment and loss.

35. As a direct and proximate result of the negligence, carelessness and/or recklessness
Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 8 of 9

of Defendant, Plaintiff, Kelly Years, was caused to expend significant amounts of money
in efforts to fix the extensive damage done to her and will have to expend significant
amounts of money in the future, to her great detriment and loss.

36. As a direct and proximate result of the negligence, carelessness and/or recklessness
of Defendant, Plaintiff, Kelly Years, suffered the inability to engage in her usual and
customary activities of daily living, loss of enjoyment of life and the loss of life’s
pleasures, to her great detriment and loss.

37. Some or all of the injuries complained of by Plaintiff, Kelly Years, are permanent

in nature.

WHEREFORE Plaintiffs demand judgment in their favor and against Defendant in an
amount in excess of seventy-five thousand ($75,000) dollars, together with delay damages and
any other amounts to which they are entitled under the law.

COUNT II - LOSS OF CONSORTIUM
KEVIN YEARS v. CHAMBERS FAMILY CAMPGROUND, LLC, d/b/a/ POTTER
COUNTY FAMILY CAMPGROUND
38. The preceding paragraphs are incorporated by reference as if fully set forth herein.
At all times material hereto, Mr. Years was the lawful spouse of Ms. Years.
39. As a direct and proximate result of the negligence, carelessness and/or recklessness of the

tortfeasor, as described above, Mr. Years:has in the past and will in the future be deprived

of the society of his spouse to his great emotional, physical and economic loss.

WHEREFORE Plaintiffs demand judgment in their favor and against Defendant in an
amount in excess of seventy-five thousand ($75,000) dollars, together with delay damages and

any other amounts to which they are entitled under the law.
Case 4:20-cv-01386-MWB Document1 Filed 08/06/20 Page 9 of 9

Respectfully submitted,

 

 

Z
(GREGORY A. SMITH, ESQUIRE
‘ Supreme Court ID# 84189
gsmith@smblawfirm.com
KEVIN M. BLAKE, ESQUIRE
Supreme Court ID# 77979
kblake@smblawfirm.com
100 N. 20" Street, Suite 303
Philadelphia, PA 19104
(215) 422-4100 (phone)
(215) 422-4101 (fax)
Attorneys for Kelly and Kevin Years

DATE: August 6, 2020
